— Appeal from a decision of the Workers’ Compensation Board, filed July 8,1982, which held that claimant suffered a causally related myocardial infarction on January 11,1979. The board found: “[Bjased upon testimony of Dr. B. J. Davis, that the claimant had a myocardial infarction arising out of his strenuous work activities of January 11, 1979.” There is substantial evidence to sustain the determination of the board (see Matter of Monette v County of Albany, 96 AD2d 633). Decision affirmed, with one bill of costs to respondents filing briefs. Mahoney, P. J., Sweeney, Main, Casey and Weiss, JJ., concur.